*313ON APPLICATION EOE EEHEAEING.
Pee Ctjbtam.
Counsel apply for a rehearing upon the ground that the court has assumed that there was no proof received upon the trial tending to show that Marietta Bennett wrote the original will, when the bill of exceptions does not show that all of the testimony was included in it. Under the testimony shown in the record, there was a lack of proof of the proper execution of the will, and therefore the court erred in admitting an alleged copy. Previous to the time this copy was offered, a number of witnesses had been sworn by proponent, upon whose testimony the offer was apparently based. The witnesses were called in succession, and the record not only contains, in'narrative form, their direct, cross, and redirect examination, but it expressly states in several instances that their testimony in full is given. There is nothing to indicate that the testimony of any witness was omitted. In such case we should be overtechnical if we should hold that the copy was admissible upon the assumption that proof of the fact now asserted had been made. We must assume that the bill of exceptions contains all testimony bearing on the question raised. See Shaw v. Hoffman, 25 Mich. 162; Carter v. Snyder, 27 Mich. 484; Atlas Mining Co. v. Johnston, 23 Mich. 36; Hitchcock v. Burgett, 38 Mich. 501; Rose v. Jackson, 40 Mich. 29.
The motion for rehearing is denied.